354 S.W.3d 259 (2011)
STATE Of Missouri, Appellant,
v.
Billy YOUNG, Respondent.
No. ED 96998.
Missouri Court of Appeals, Eastern District, Division Two.
December 13, 2011.
*260 Geroge L. Gundy, Troy, MO, for appellant.
John D. James, St. Peters, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The State of Missouri appeals the trial court's order granting defendant Billy Young's motion and suppressing physical evidence and incriminating statements derived as a result of the warrantless tow and inventory search of defendant's vehicle. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affim. Rule 30.25(b).